Citation Nr: 1536938	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  07-15 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) as a result of asbestos exposure.  

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and A.M.


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from June 1994 to June 1998, from July 1998 to December 1998, and from February 1999 to August 2003.  The Veteran's period of service from August 2003 to May 2004 is characterized as dishonorable.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2006 rating decision in which the RO in Montgomery, Alabama, inter alia, denied service connection for COPD, sinusitis, and asthma.  The Veteran filed a notice of disagreement in April 2006, and the RO issued a statement of the case (SOC) in March 2007.  In May 2007, the Veteran filed the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) as to each of the issues listed.

In January 2010, the Veteran and his friend A.M. testified during a Board hearing before a Veterans Law in Washington, D.C.; a transcript of that hearing is of record.  

In May 2010, the Board remanded to the agency of original jurisdiction (AOJ) the noted claims on appeal, as well as claims for service connection for left-ear hearing loss, tinnitus, thyroglossal duct cyst, a lumbar spine disorder, a cervical spine disorder, a left shoulder disorder, a left knee disorder, and a right knee disorder, Thereafter, in an August 2012 rating decision, the AOJ granted service connection for left-ear hearing loss, tinnitus, thyroglossal duct cyst, a lumbar spine disorder, a cervical spine disorder, a left shoulder disorder, a left knee disorder, and a right knee disorder.  Therefore, the only matters remaining on appeal are those set forth on the title page.

In July 2015, the Board informed the Veteran that the Veterans Law Judge that conducted the January 2010 hearing was no longer employed with the Board and offered him the opportunity to appear at a hearing before another Veterans Law Judge who would participate in the decision.  However, the Veteran has not requested a new hearing.  Rather, in response to the Board's letter, as explained below, his attorney has communicated the Veteran's desire to withdraw the remaining claims on appeal.

This appeal is now being  processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.


FINDINGS OF FACT

In an July 2015 statement, received prior to the promulgation of a decision, the Veteran's attorney indicated the Veteran's desire to withdraw from appeal his claims for service connection for COPD as a result of asbestos exposure, asthma, and sinusitis.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claims for service connection for COPD as a result of asbestos exposure, asthma, and sinusitis are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing or on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2014).  The withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In an July 2015 letter, the Veteran's attorney indicated the Veteran's desire to withdraw from appeal the claims for service connection for COPD, asthma, and sinusitis.  Thus, there remains no allegation of errors of fact or law for appellate consideration with regard to these matters.  Accordingly, the Board does not have jurisdiction to review the appeal as to these claims, and it must be dismissed.


ORDER

The appeal as to the claims for service connection for COPD as a result of asbestos exposure, asthma, and sinusitis is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


